NL
Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 1 of 9 pagelb#H ay

 

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

for the

   
   

 

 

 

 

<n

AUG | 4 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

we LE TERA 1g 7TRICT OF Vi R CHER U.S. D DISTRIC] COURT
RAYON, TIESE Bere a o/s J RICH
A200 397 367 )
)
Petitioner )
A\4cev SOI
wo. ONAcV S
Jeffrey 1 Crausfored Tomes Homan Roman virrielle Case No Supplied by Clerk of GC
MATHEW ALB ENCL J (Supplied by Clerk of Court)
Ce, Feb HeTT, HARLEN AINEIR
NATHA Lies ASHER KEVIN Mc ALLEN
wittt4an Bare! )
Respondent )
(name of warden or authorized person having custody of petitioner)
PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
Personal Information
1. (a) Your full name: Rayne 2 A VtEebé
(b) Other names you have used:
2. Place of confinement: °
(a) Name of institution: PARI Me £CE SETENMTION CENTER
(b) Address: ADS WATER WERK S kh.
FARm tle , VA 229p¢
(c) Your identification number:
3. Are you currently being held on orders by:
Federal authorities © State authorities O Other - explain:
4. Are you currently:
CVA pretrial detainee (waiting for trial on criminal charges)
C Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you:
(b) Docket number of criminal case:
(c) Date of sentencing:
OBeing held on an immigration charge
OOther (explain):
NECEIY Eh
[| us - 8 2019 1
RES SER (Tod Hr? 9 18

 

ern

°o
Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 2 of 9 PagelD# 2

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:

Cl How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Pretrial detention

M Immigration detention

O Detainer

OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

ODisciplinary proceedings

 

 

 

Other (explain):
6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: £/6 7mmorad, pf , =) Emer t-

us_ bt partmen of Homeland secunt¥” 21s" Prosperity Ave, Phteine Vis 20598

(b) Docket number, case number, or opinion number:

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed).

DEH S100 Fe Conhnve Le hkrhi her: 4 ul 2 £
CJS Lanmigrahon aud Cushing a nt -

 

(d) Date of the decision or action:

 

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes OINo

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: jJacm Ville Ti Ce se fy hon CENTER
Gri@VaNCE PLocE DULE
(2) Date of filing: gol, /20/ 20/97
(3) Docket number, case number, or opinion number: G-lF@- 3228
(4) Result: = AeALFEA
(5) Date ofresult: OF fo TE (F
(6) Issues raised: 6 76 fy, > ‘oh Ap» mee! Cor
aekn hen aL her Exhaus bed acl ministra hve pemeth ef

 

   
   
 

  

 

 

Page 3 of 10
Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 3 of 9 PagelD# 3

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
OYes XINo
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

 

(3) Docket number, case number, or opinion number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
(Yes INo
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

 

 

(3) Docket number, case number, or opinion number:
(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

Page 4 of 10
Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 4 of 9 PagelD# 4

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

10. Motion under 28 U.S.C, § 2255

In this petition, are you challenging the validity of your conviction or sentence as imposed?

OYes XINo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
0 Yes No
If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

0 Yes \xNo
If “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

Page 5 of 10
Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 5 of 9 PagelD# 5

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

 

 

 

 

 

 

 

 

 

 

conviction or sentence: ML A
11. Appeals of immigration proceedings
Does this case concern immigration proceedings?
HyYes ONo
If “Yes,” provide:
(a) Date you were taken into immigration custody: Oo HY / 2.3 / 2 o/ 9
(b) Date of the removal or reinstatement order: 04/297 /720/7
(c) Did you file an appeal with the Board of Immigration Appeals? "
Yes or No
If “Yes,” provide:

(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
0 Yes No
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:

 

 

 

Page 6 of 10
Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 6 of 9 PagelD# 6

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
OYes YANo
If “Yes,” provide:
(a) Kind of petition, motion, or application:

 

(b) Name of the authority, agency, or court:

 

 

(c) Date of filing:
(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:
(g) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground.

 

 

Page 7 of 10
Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 7 of 9 PagelD# 7

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(a) Supporting facts (Be brief Do not cite cases or law.):

Respoudent violate: TWAS 241 (2)(6) Qs interpreted in Zadvy das , Mi. Raymond

 

 

VEDE’S 90 days stat oval ed Kermov: rh
Ran passed, IT Is cybemely vali'eely that The Respon dents wall be
Ve ef Honer jn MRESEEABIe FuruRé SecavséE The EMBASSY

OF FRAMCE HAS Met and will nok frevéde Travel Lo cu menta Aon» osvally Tceé 2%
Allowed fo take Six months todecide iL afion de poole hon 1g ‘reasonably loreSteahh” Eeancé =

 

 

(b) Did you present Ground One in all appeals that were available to you? will noF Ta Ke AC.
Yes ONo
GROUND TWO: S/ATuUTp Ly Violag /Oon,

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

Polrtroner’, Contintled Jeknton viole bet We Ip cla v6
statutory pemole! 3 period . Contnved Le lepbin ik
shitty and nek pvlbo2rt Bed

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
OYes RINo

GROUND THREE: Sv, Z g fa p Ave due frecetl VW off Ad y

 

 

 

(a) Supporting facts (Be brief, Do not cite cases or law.):
fe ba pner’s Cnntnued cletenhny Vente er Zi bight Lo
ih tap bce diye precets 4Yy ae privin og bi pf V4 Core
Liberty inderes ¥ Le be feos feen bodihy relfrarn f.

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?

OYes no

Page 8 of 10
« Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 8 of 9 PagelD# 8

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
OYes ONo

14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did

not: Lebbooner Ara! Dot- Arelink grovuds Awe and ree 1) af

wv
/e ere > fo Aecawle Hei$ a Pro se pefitfo Aes-

thea L- fave neo Knouledoe ya _Lanigra bin LL (Vel:

Request for Relief

 

 

15. State exactly what you want the court to do: b) ASS Une Tuziteltefioa evet thas mma tter, 2) Grant
lef honer a Writ ok Habeas Locpus e hto | ly re lease
yer Costoch or iy from hransforvisg He pebtioner
out Cte Juritolicho of field! office Direodor Ee) eth, pri endenc
an ile ‘pei honer remain $ jn Retponabn Costndy , ¥) Grant any
other and further relibt which Fhrr's Courtdlesms just and proper

Page 9 of 10
Case 3:19-cv-00589-REP-RCY Document1 Filed 08/14/19 Page 9 of 9 PagelD# 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did you place this petition in the prison mail system:

04/ eSeef7

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the

information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

pete, _08'/p5 [201% Teds,

Signhture of Petitioner

 

Signature of Attorney or other authorized person, if any

 

gnedeeeeg,
s Peer ype %y “, Commonweath/Stat of
a Ye . 4 2 foregoing j
SOS ae AMI Ms going instrument was ackn,
iO iy soe A © 2 before ua : 5 day of protoed
se: i 2Os 4
35 3 hin Np 20 = 7 , ;
2B Re oy Shy S (name of meemeng Tiede
Be Oe ” $ gAcknowisdgement
"; Lng eneeeet ah = Nathan Michael C
", OS wae! Cole, Notary :
“to, OF VIRG My Commission Expires May 31, 2023, 19706

Page 10 of 10

 
